DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Response under 37 CFR 1.114 (“Response”) filed on 28 September 2020 has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1-3, 5-9, 12-18, and 20-23 as presented in the Response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 12-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitations corresponding to the embodiment of FIG. 3 of the applicant’s originally-filed application, the limitations including the ones beginning with “searching for a workflow,” “in response to the workflow being located,” and “in response to the workflow not being located.” Claim 1 also recites a limitation corresponding to the embodiment of FIG. 2 of the applicant’s originally-filed application, the limitation including the one beginning with “switching from the imaging device to a voice-controllable device.” The embodiment of FIG. 2 appears to be distinct from the embodiment of FIG. 3, and the originally-filed application does not appear to describe combining steps from the separate embodiments. As such, claim 1 includes new matter, thereby failing to comply with the written description requirement. Claims 2, 3, 5, 22, and 23 depend from claim 1 and are similarly rejected due to their dependency.
Claim 12, while of different scope relative to claim 1, recites limitations similar to the limitations recited by claim 1. As such, claim 12 also includes new matter along the lines of that which is included in claim 1, resulting in claim 12 also failing to comply with the written 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 12-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "in response to the workflow not being located, prompting a user for a vocal input" and “wherein the vocal input is associated with a part of the workflow that cannot be handled by the imaging device.” It is unclear how the claimed “vocal input” can pertain to the claimed condition of “the workflow not being located” while also being pertinent to the claimed condition of “associated with a part of the workflow.” If the workflow is not located, how can something be associated with a part of the apparently non-existent workflow? The two claimed conditions seem like they are mutually exclusive. Claims 2, 3, 5, 22, and 23 depend from claim 1 and are similarly rejected due to their dependency.
Claim 12, while of different scope relative to claim 1, recites limitations similar to the limitations recited by claim 1. As such, claim 12 also includes new matter along the lines of that which is included in claim 1, resulting in claim 12 also failing to comply with the written description requirement. Additionally, claim 12 recites the limitation “the wearable imaging device” in its last line. There is insufficient antecedent basis for the limitation. Claims 13-18, 20, and 21 depend from claim 12 and are similarly rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0171772 A1 to Ryznar et al. (“Ryznar”).
Regarding claim 1, Ryznar discloses the following limitations:
“A method, comprising: capturing, by an imaging device, an image of an object.” Para. [0025] of Ryznar states, “a vision system can be used to confirm each of the parts has been correctly selected and/or positioned into the geometrical outlines. FIG. 1O discloses a nonconformity image(s) comprising an arrow, text and highlighted regions generated in response to a testing or check of the operator action, such as in response to a vision system, measuring sensor, or other device.” Para. [0057] of Ryznar states, “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images 
“Determining an object metric associated with the object from the image.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension, or the like.” The determining of orientation, actual dimension, and/or calculated variance associated with the component in the image in Ryznar reads on the claimed “determining an object metric associated with the object from the image.”
“Searching for a workflow associated with the object metric from a database.” Para. [0057] of Ryznar states, “If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any additional steps required to be performed by the individual 12, or can release the object 14 from the operational step if work thereat is completed.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the 
“In response to the workflow being located, initiating the workflow.” Para. [0057] of Ryznar states, “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task. If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any additional steps required to be performed by the individual 12, or can release the object 14 from the operational step if work thereat is completed.” A match between what the vision system sees and characteristics of a properly performed step in Ryznar reads on the claimed “in response to the workflow being located.” The providing of subsequent 
“In response to the workflow not being located, prompting a user for a vocal input.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Para. [0057] of Ryznar states, “[0057] For example, vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task.” Para. [0058] of Ryznar states, “If, however, the vision system 47 via camera 49 viewing an object 14 determines that one or more steps or actions were not performed or were not performed properly such that object 14 is deemed by vision system 47 to be nonconforming, vision system 47 can cause a signal 51 indicating as such to controller 20. In response to a signal 51 indicating a nonconformity, controller 20 can then provide additional information signals 31 to device 11 providing images to individual 12 to take corrective or remedial action.” Para. [0059] of Ryznar states, “Upon the individual 12 correcting the nonconformity, the individual 12 would then provide a subsequent confirmation signal 33 and, if the vision system 47 determines the object 14 to be in conformance, vision system 47 can then again cause a signal 51 to be provided to controller 20 indicating such conformity.” The absence of a match between what the vision system sees and the characteristics of a properly performed step in Ryznar, reads on the claimed “in response to the workflow not being located,” where the claimed “workflow” includes steps performed on or with an object that is, for example, properly oriented. In Ryznar, the controller sending additional 
“Switching from the imaging device to a voice-controllable device, wherein the switching comprises triggering an action which is not covered by the workflow.” Para. [0023] of Ryznar states, “Device 11 … includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to controller 20 in various ways, including for example, by way of contacting button 23 or touch pad 25. Still further, device 11 may detect actions by individual 12” and/or “may employ voice step confirmation commands via microphone 21.” The use of the microphone in Ryznar reads on the claimed “switching from the imaging device to a voice-controllable device,” and the enabling of communications with other individuals via the microphone in Ryznar reads on the claimed “triggering an action which is not covered by the workflow.”
“Receiving the vocal input from the user via the voice-controllable device integrated with the imaging device, wherein the vocal input is associated with a part of the workflow that cannot be handled by the imaging device.” Para. [0023] of Ryznar states, “Referring to FIG. 2, head wearable display device 11 may (or may not) include a projector 15 associated with display 13,” “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11,” and “Device 11 includes a speaker 19 for providing auditory information, such as sounds or words, to individual 12, and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory 
Regarding claim 2, Ryznar discloses the following limitations:
“The method according to claim 1, wherein determining the object metric comprises: processing the captured image; and extracting the object metric from the image.” Para. [0045] of Ryznar states, “Individuals wearing devices 11 may also be provided with real time operating performance on key metrics associated with operations that they are performing.” Para. [0057] of Ryznar, states “For example, vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual 
Regarding claim 3, Ryznar discloses the following limitations:
“The method according to claim 1, wherein the object metric comprises one or more barcodes, product names, and/or object dimensions.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension.” The orientation of the object in Ryznar necessarily involves the shape of, and therefore the dimensions of, the object. See, for example, FIG. 5 of Ryznar.
Regarding claim 5, Ryznar discloses the following limitations:
“The method according to claim 1, wherein capturing the image of the object using the imaging device comprises capturing the image of the object using wearable electronic glasses.” Para. [0028] of Ryznar states, “A form of head wearable display device is the GOOGLE GLASS device provided by Google Inc.”
Regarding claim 6, Ryznar discloses the following limitations:
“A method for object recognition, comprising: scanning an object with a wearable imaging device.” Para. [0022] of Ryznar states, “As illustrated in FIG. 1, an eyewear operational guide system 10 is shown that employs a head wearable display device 11 that is wearable by an individual 12, such as an operator at a workstation 16.” Para. [0023] of Ryznar states, “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11, where the imaging may comprise the taking of pictures and/or videos via the camera device 17.” Para. [0027] of Ryznar states, “device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes, with device 11 in turn displaying visual information to an individual 12 corresponding to such object.” The detection of features of objects in Ryznar reads on the claimed “object recognition” and “scanning an object.” The head wearable display device with camera of Ryznar reads on the claimed “wearable imaging device.”
“Detecting a product having a predetermined product characteristic.” Para. [0027] of Ryznar states, “device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes, with device 11 in turn displaying visual information to an individual 12 corresponding to such object.” The object in Ryznar reads on the claimed “product,” and the shape and/or orientation of the object, or component thereof, in Ryznar, reads on the claimed “predetermined product characteristic.”
“Selecting a workflow associated with the detected product characteristic from a database.” Para. [0024] of Ryznar states, “a confirmation signal may originate through camera 17, such as via processing of an image or images obtained by 
“Initiating the workflow.” Para. [0030] of Ryznar states, “For example, output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” The providing of instructions in Ryznar reads on the claimed “initiating the workflow.”
“If further action is needed and one or more actions are not covered by the workflow, triggering by a voice-activated device, prompting to a user for a vocal input.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Para. [0057] of Ryznar states, “[0057] For example, vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion 
“Switching from the wearable imaging device to the voice-activated device, wherein the switching comprises triggering an action which is not covered by the workflow.” Para. [0023] of Ryznar states, “Device 11 … includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to 
“Receiving the vocal input from the user via the voice-activated device integrated with the wearable imaging device, wherein the vocal input is associated with a part of the workflow that cannot be handled by the wearable imaging device.” Para. [0023] of Ryznar states, “Referring to FIG. 2, head wearable display device 11 may (or may not) include a projector 15 associated with display 13,” “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11,” and “Device 11 includes a speaker 19 for providing auditory information, such as sounds or words, to individual 12, and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Para. [0024] of Ryznar states, “A confirmation signal may also be obtained … via voice recognition through microphone 21.” Receiving the confirmation signal via voice recognition through the microphone of the head wearable display device in Ryznar reads on the claimed “receiving the vocal input from the user via the voice-activated device integrated with the wearable imaging device.” The voice confirmation being used to signal remedying of a nonconformity in Ryznar reads on the claimed “wherein the vocal input is associated with a part of the workflow that cannot be handled by the wearable 
Regarding claim 7, Ryznar discloses the following limitations:
“The method according to claim 6, wherein detecting the product having the predetermined product characteristic comprises detecting a physical product characteristic and/or a product marker.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension.” Detection of the orientation of the object in Ryznar reads on the claimed “detecting a physical product characteristic.” See, for example, FIG. 5 of Ryznar.
Regarding claim 8, Ryznar discloses the following limitations:
“The method according to claim 7, wherein detecting the product marker comprises detecting a barcode, a product name, and/or a color-coded tag displayed on the product.” Para. [0060] of Ryznar states, “The guide system may then project images utilizing light projected from light sources where rather than the generation of virtual overlay in association with device 11, the light sources would project light directly onto the object. These images would direct the individual's attention to the location and identify the problem of the detected nonconformity, and/or provide images instructing the individual what to do to correct the nonconformity.” Viewing the projected light on the object via the camera in Ryznar reads on the claimed “detecting” “a color-coded tag displayed 
Regarding claim 9, Ryznar discloses the following limitations:
“The method according to claim 6, wherein selecting the first workflow from the database comprises selecting the first workflow from an external database.” Para. [0030] of Ryznar states, “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Para. [0039] of Ryznar mentions “MES,” “ERP,” and related systems. The selection of steps, instructions, related information, etc. from Ryznar (see above) from the controller, MES, and/or ERP of Ryznar reads on the claimed “selecting the first workflow from an external database.”
Regarding claim 12, Ryznar discloses the following limitations:
“A method for visual inspection, comprising: 	scanning an object with an imaging device.” Para. [0057] of Ryznar states, “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task.” The vision system viewing the object 
“Capturing a triggering metric of the scanned object.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other geometrical feature compared to current, projecting a calculated variance between an actual to standard dimension, or the like.” The determining of orientation, actual dimension, and/or calculated variance associated with the component in the image in Ryznar reads on the claimed “capturing a triggering metric of the scanned object.”
“Searching for a workflow associated with the captured metric.” Para. [0057] of Ryznar states, “If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any additional steps required to be performed by the individual 12, or can release the object 14 from the operational step if work thereat is completed.” Para. [0058] of Ryznar states, “FIG. 5 illustrates, for example, the assembly of various components to object 14, with an image 9 being provided to an individual notifying the individual that one of the components was assembled with an improper orientation. The image can include an arrow, as shown, but may alternatively provide one or more colored images overlaying or illuminating the improperly oriented component, showing the actual dimension or other 
“In response to the workflow being located, initiating the workflow.” Para. [0057] of Ryznar states, “vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, or after the individual 12 causes a confirmation signal 33 or 37 to be transmitted to indicate the individual's believed completion of the step or task. If vision system 47 determines the step to have been performed properly, vision system 47 can cause a signal 51 indicating as such to controller 20, in which case controller 20 can then provide a subsequent information signal 31 for any additional steps required to be performed by the individual 12, or can release the object 14 from the operational step if work thereat is completed.” A match between what the vision system sees and characteristics of a properly performed step in Ryznar reads on the claimed “in response to the workflow being located.” The providing of subsequent information involving additional steps in Ryznar reads on the claimed “initiating the workflow.”
“In response to the workflow not being located, prompting a user for vocal input.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” Para. [0057] of Ryznar states, “[0057] For example, vision system 47 via camera 49 viewing an object 14 may either operate to inspect the performance of a guided step or task while being performed by an individual 12, 
“Switching from the wearable imaging device to a voice-controllable device, wherein the switching comprises triggering an action which is not covered by the workflow.” Para. [0023] of Ryznar states, “Device 11 … includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory 
“Receiving the vocal input from the user via the voice-controllable device integrated with the imaging device, wherein the vocal input is associated with a part of the workflow that cannot be handled by the wearable imaging device.” Para. [0023] of Ryznar states, “Referring to FIG. 2, head wearable display device 11 may (or may not) include a projector 15 associated with display 13,” “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11,” and “Device 11 includes a speaker 19 for providing auditory information, such as sounds or words, to individual 12, and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals.” Para. [0024] of Ryznar states, “A confirmation signal may also be obtained … via voice recognition through microphone 21.” Receiving the confirmation signal via voice recognition through the microphone of the head wearable display device in Ryznar reads on the claimed “receiving the vocal input from the user via the voice-controllable device integrated with the imaging device.” The voice confirmation being used to signal remedying of a nonconformity in Ryznar reads on the claimed “wherein the vocal input is associated with a part of the workflow that cannot be handled by the wearable 
Regarding claim 13, Ryznar discloses the following limitations:
“The method according to claim 12, comprising: prompting the user for additional vocal input after initiating the workflow.” Para. [0024] of Ryznar states, “A confirmation signal may also be obtained … via voice recognition through microphone 21.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to controller 20 in various ways, including for example, by way of contacting button 23 or touch pad 25. Still further, device 11 may detect actions by individual 12 … and/or may employ voice step confirmation commands via microphone 21.” Any step that is followed by a voice-based confirmation signal in Ryznar reads on the claimed “prompting the user for additional vocal input,” and any such step that follows one or more other steps or instructions in Ryznar reads on the claimed “after initiating the workflow.”
Regarding claim 14, Ryznar discloses the following limitations:
“The method according to claim 12, wherein capturing the triggering metric comprises: processing an image of the scanned object with the imaging device; and extracting the triggering metric.” Para. [0024] of Ryznar states, “a confirmation signal may originate through camera 17, such as via processing of an image or images obtained by camera 17 to accurately compare that an actual action performed by the operator or operators meets the intended standard.” Para. [0027] of Ryznar states, “Still further, device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes.” The processing of the images obtained by the camera in Ryznar reads on the claimed “processing an image of the scanned 
Regarding claim 15, Ryznar discloses the following limitations:
“The method according to claim 12, wherein searching for the workflow comprises searching a database for the workflow associated with the captured metric.” Para. [0030] of Ryznar states, “Individual 12, via device 11, in turn provides signals 33 to controller 20, which signals 33 may comprise confirmation signals upon completion of a particular guided action to confirm completion of an action. Signals 33 may alternatively comprise output command signals prompting controller 20 to take certain actions. For example, output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Para. [0039] of Ryznar states, “Referring again to FIG. 3, eyewear operational guide system 10 may further be integrated or interfaced with an operational program system or operational software system or manufacturing execution system (MES) 205, “Manufacturing, production, and/or assembly environments frequently employ operational software systems 205, which are sometimes referred to as ent resource planning (ERP) systems,” “Such operational software systems 205 can include data that may be utilized by guide system 10 to assist in guiding the activities of an individual without the necessity of having such information separately programmed or pre-programmed into guide system 10,” and Operational software system 205 may also include ordered operational process descriptions as used, for example, for time and cost analysis purposes, which information may also be transmitted to guide system 200. Operational software system 205 may still further include blueprints or images of parts, components, 
Regarding claim 16, Ryznar discloses the following limitations:
“The method according to claim 12, wherein prompting the user for vocal input further comprises receiving commands through the voice-controllable device integrated with the imaging device.” Para. [0023] of Ryznar states, “One or more cameras 17 are included for imaging the field of view seen by individual 12 when wearing eyewear device 11” and “Device 11 includes a speaker 19 for providing auditory information … and includes a microphone 21 that may be operable to provide voice commands to device 11, enable communications with other individuals, or enable the recording of auditory signals. Para. [0024] of Ryznar states, “A confirmation signal may also be obtained via motion recognition that the proper step was performed as guided by system 10 via device 11, via voice recognition through microphone 21.” Para. [0031] of Ryznar states, “Individual 12 may provide signals 33 to controller 20 in various ways” and/or “may employ voice step confirmation commands via microphone 21.” The voice step confirmation commands in Ryznar reads on the claimed receiving commands through the voice-controllable device. The eyewear device in Ryznar, with its camera and microphone, reads on the claimed “integrated with the imaging device.”
Regarding claim 17, Ryznar discloses the following limitations:
“The method according to claim 12, wherein scanning the object with the imaging device comprises scanning the object with a portable imaging device.” Para. [0029] of Ryznar states, “Still further, an alternative wearable display device 111 
Regarding claim 18, Ryznar discloses the following limitations:
“The method according to claim 17, wherein scanning the object with the portable imaging device comprises scanning the object with wearable electronic glasses.” Para. [0028] of Ryznar states, “Although head wearable display device 11 is shown constructed in the form of eyeglasses, it should be appreciated that device 11 may be constructed in the manner of any form of headset or alternative construction, such as in the manner of a helmet or the like, that positions one or more displays in front of an eye or the eyes of a wearer. Moreover, although display 13 is disclosed as separate from the lens of the device 11, it should be appreciated that a lens itself may function as a display. A form of head wearable display device is the GOOGLE GLASS device provided by Google Inc.” Viewing the object with the camera of the GOOGLE GLASS device reads on the claimed “scanning the object with wearable electronic glasses.”
Regarding claim 20, Ryznar discloses the following limitations:
“The method according to claim 12, wherein prompting the user for vocal input comprises prompting the user for vocal input using the voice-controllable device.” Para. [0024] of Ryznar states, “Other forms of step confirmation may also be obtained via wearable device 11” and “A confirmation signal may also be 
Regarding claim 21, Ryznar discloses the following limitations:
“The method according to claim 12, wherein searching for the workflow from a database comprises selecting the workflow from an external database.” Para. [0030] of Ryznar states, “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Para. [0039] of Ryznar mentions “MES,” “ERP,” and related systems. The selection of steps, instructions, related information, etc. from Ryznar (see above) from the controller, MES, and/or ERP of Ryznar reads on the claimed “selecting the workflow from an external database.”
Regarding claim 22, Ryznar discloses the following limitations:
“The method according to claim 1, wherein searching for the workflow from the database comprises selecting the workflow from an external database.” Para. [0030] of Ryznar states, “output command signals may prompt controller 20 to provide various information requested by individual 12, such as drawings, instructional videos, work instructions, or the like.” Para. [0039] of Ryznar mentions “MES,” “ERP,” and related systems. The selection of steps, instructions, related information, etc. from Ryznar (see above) from the controller, MES, and/or ERP of Ryznar reads on the claimed “selecting the workflow from an external database.”
Regarding claim 23, Ryznar discloses the following limitations:
The method according to claim 1, comprising detecting objects having a predetermined object metric by the imaging device. Para. [0027] of Ryznar states, “device 11 and camera 17 may incorporate or be useable with an optical recognition system or software for detecting features or characteristics of objects for verification of the proper completion of manual processes, with device 11 in turn displaying visual information to an individual 12 corresponding to such object.” Operation of the camera and software for detecting features of objects in Ryznar reads on the claimed “detecting objects” “by the imaging device,” and the shape, orientation, or any other physical characteristic of the object, or a component thereof, in Ryznar, reads on the claimed “predetermined object metric.”

Response to Arguments
	In view of the amendments to claims 3 and 6, the previous objections to claims 3 and 6 have been reconsidered and withdrawn.
	In view of the amendments to claims 16 and 20, the previous rejection of the claims under 35 USC 112(b) has been reconsidered and withdrawn.
	In view of the cancellation of claim 4, the previous rejection of the claim under 35 USC 112(d) has been rendered moot.
	The applicant argues, on pp. 7-9 of the Response, for reconsideration and withdrawal of the previous claim rejection under 35 USC 103 based on the combination of Ryznar and U.S. Pat. App. Pub. No. 2009/0307162 A1 to Bui et al. (“Bui”). The arguments allege that the combination of Ryznar and Bui fails to teach or suggest each and every limitation of the claims. The examiner finds the arguments unpersuasive. Initially, the pending claims are rejected in this Office Action under 35 USC 102, based on Ryznar. As such, the applicant’s arguments regarding Bui are moot. With respect to Ryznar, the applicant’s arguments cite 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
U.S. Pat. No. 10,304,017 B2 to Lee et al. discloses monitoring and updating a supply chain record for one or more products. (See abstract.)
U.S. Pat. No. 10,643,170 B2 to Lee et al. discloses accessing and advancing a work flow for a product or a plurality of products during unloading and loading shipments at a distribution center or unloading and processing shipments at a retail store. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0186572 A1 to Issing discloses operating a storage and order-picking system in which a plurality of manipulators process a plurality 
U.S. Pat. App. Pub. No. 2018/0350056 A1 to Cardenas discloses an augmented reality application for manufacturing. (See title.)
European Patent Publication No. 2876059 A1 to Watanabe et al. discloses a device that supports work of picking an article from a warehouse and the like, which allows the picking work to be carried out accurately and quickly. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624